MEMORANDUM **
Celestino Gonzalez-Mendoza appeals from the district court’s order finding that Gonzalez-Mendoza should not receive a different sentence under the advisory Guidelines. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez-Mendoza’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.